Citation Nr: 1441352	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease (DDD), including as secondary to a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran has perfected an appeal with respect to the issue of entitlement to service connection for residuals of a stroke, as denied in a July 2012 rating decision, the Agency of Original Jurisdiction (AOJ) has not yet certified this issue to the Board. 

In August 2012, the Veteran and his spouse testified at a videoconference hearing before the Board.  

In November 2012, the Board remanded the Veteran's claims for service connection for right and left foot disabilities and for a low back disability for further evidentiary development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the right and left foot disability claims, evidence of record, including private podiatric treatment records dated from March 2010 to April 2010, notes that the Veteran had multiple issues with his feet.  His diagnosis included bilateral subcutaneous bursitis.  A January 2007 VA feet examination, however, did not result in a diagnosis of a foot disability, and consequently, the examiner did not provide an etiology opinion.  As current foot disabilities that may be related to in-service foot injuries have been shown, remand is required to afford the Veteran a new VA examination in order to obtain an etiology opinion regarding foot disabilities present during the course of this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed low back disability, during a January 2007 VA spine examination, a VA examiner provided the opinion that his current lumbar spine DDD was not caused by or a result of stress fractures of the feet during service.  The examiner did not provide an opinion with respect to whether the claimed back disability was otherwise at least as likely as not the result of active service on a direct basis.  The examiner should also provide an opinion as to whether the back disability was aggravated by a bilateral foot disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  Thus, this claim must also be remanded in order to obtain a new VA opinion.  

Additionally, in the November 2012 remand of this claim, the Board instructed the AOJ to readjudicate the issue on appeal and to issue a supplemental statement of the case (SSOC) if the issue was not resolved favorably.  The AOJ did not issue an SSOC on this issue. 

In April 2014, the Veteran's representative filed a notice of disagreement regarding "all issues decided" in an April 2013 rating decision.  She requested, however, that the RO proceed under the Decision Review Officer process.  Thus, the Board is confident that the appeal as to those issues will proceed accordingly and that it is premature to remand them for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the record reflects ongoing treatment for the disabilities on appeal.  Outstanding VA and/or private treatment records should be obtained on remand.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify whether he has received non-VA treatment for his claimed disabilities on appeal since February 2011.  After obtaining any necessary authorization, request copies of any identified non-VA treatment records.  

Additionally, obtain copies of VA treatment records from indicated VA facilities dated since August 2012.  

If requested treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA podiatry examination of his feet.  The examiner should review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify all disabilities of either foot found to be present, to specifically include subcutaneous bursitis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any identified pes planus or bilateral stress fractures of the feet.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his lumbar spine.  The examiner should review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify all low back disabilities found to be present, to include DDD.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability was caused (in whole or in part) by a current foot disability.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability was aggravated (permanently made worse) by a current foot disability.  

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Finally, readjudicate the issues on appeal.  If any issue remains denied, provide the Veteran and his representative with a supplemental statement of the case on all appropriate issues, to specifically include the claim for service connection for a low back disability.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

